IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,223-01


                      EX PARTE SHWANNIA RENA SEARCY, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W15-45661-Y(A) IN THE CRIMINAL DISTRICT COURT NO. 7
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of drug possession

and sentenced to three years’ imprisonment.

        According to habeas counsel, Applicant was on parole and was arrested on a parole-violation

warrant on December 17, 2018. Habeas counsel states, “[Applicant] has repeatedly requested her

Parole Revocation Hearing. She has repeatedly been denied her right to a Parole Revocation

Hearing.”
                                                                                                      2

       Applicant is entitled to due process in parole revocation. Morrissey v. Brewer, 408 U.S. 471

(1972); Ex parte Taylor, 957 S.W.2d 43 (Tex. Crim. App. 1997). Applicant has alleged facts that,

if true, might entitle her to relief. In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order the Texas Department of Criminal

Justice’s Office of the General Counsel to file an affidavit addressing the issue of whether the Parole

Board is timely providing Applicant with a final parole revocation hearing. The trial court shall make

findings of fact and conclusions of law as to Applicant’s claim, and the trial court may make any

other findings of fact and conclusions of law that it deems relevant.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: September 11, 2019
Do not publish